DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 12/23/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al (US 8,979,105) in view of Vey (US 8,708,353).  McCarthy discloses:
With regard to claim 1 - An adjustable spring mounting assembly for a vehicle, comprising: 
a first adjustment plate 16 including a receiver 40, an elongated axle alignment slot 36 and at least one height adjustment aperture 24, 30; and 
an alignment correction insert 44 received and held in said receiver.  McCarthy fails to explicitly disclose said alignment correction insert including a plurality of alignment correction apertures wherein a selected one of said plurality of alignment apertures is aligned with said elongated axle alignment slot to correct axle alignment of the vehicle.  Vey teaches a suspension adjustment mechanism comprising a first adjustment plate 24 including a receiver 33 and an elongated axle alignment slot 28; and 

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mounting assembly of McCarthy with the teaching of Vey such that the alignment correction insert includes a plurality of alignment correction apertures to allow for desired adjustment of geometry to the suspension, affecting toe or camber.

With regard to claim 2, McCarthy discloses wherein said alignment correction insert 44 includes a body having a first face, a second face, a first side, a second side, a third side and a fourth side (see Fig. 2).

With regard to claim 3, McCarthy discloses wherein said alignment correction insert 44 includes a first centerline extending between said first side and said second side (see below).

With regard to claim 4, McCarthy discloses wherein said alignment correction insert 44 includes a second centerline extending between said third side and said fourth side (see below).

    PNG
    media_image1.png
    350
    569
    media_image1.png
    Greyscale


With regard to claim 5, McCarthy discloses wherein said alignment correction insert 44 includes a first aperture 48 centered on said first centerline a distance D from said second centerline (see marked up figure above).

With regard to claim 6, McCarthy discloses wherein said first centerline and said second centerline divide the body into a first quadrant, a second quadrant, a third a quadrant and a fourth quadrant and said first aperture extends partially into said first quadrant and said second quadrant (see marked up figure above).

With regard to claim 7, Vey teaches wherein the plurality of alignment correction apertures 38 includes a second aperture 38 in said first quadrant the distance D from the first centerline.  Though Vey does not explicitly state that the second aperture is the same distance from the second centerline that the first aperture is from the first centerline, it can be seen that such a distance is indeed preferable from 

    PNG
    media_image2.png
    436
    562
    media_image2.png
    Greyscale

With regard to claim 8, Vey teaches wherein the plurality of alignment correction apertures includes a third aperture 39 in said third quadrant the distance D from the first centerline.

Allowable Subject Matter
Claim 18 is allowed.
Claims 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. The Vey reference includes utilizing an insert to change the orientation of a suspension element of a vehicle.  It is analogous art.  Using an insert is old and well-known and not beyond the realm of obviousness to switch one type of insert for another nor does it require considerable hindsight to do so.  
With regard to the Vey and McCarthy inserts serving the same function and thus switching one for the other would provide no added benefit, this does not preclude the references from being combinable.  A motivation to combine does not require a significant benefit in the art, nor does a combination need to require a step forward in technology.  Motivations may include a simple desire such as ease of use.  In this instance, being able to maintain the insert in its original position without having to rotate said insert may be desirable to some who may consider changing the orientation of the insert problematic and open for possible user error.  It should be noted that the notion that both inserts serve the same purpose contradicts Applicant’s first argument that the Vey reference is not analogous art to the McCarthy reference.
With regard to the locking screw of Vey, the teaching of Vey is simply to show that it is well-known in the art to include multiple apertures in an insert to allow for a change in position of the mounting of a suspension component.  The entirety of the structure need not be combined with that of McCarthy.  McCarthy also uses a cam bolt to tighten the insert in place, thus precluding the need for a further locking measure.  It would also have been obvious to use the locking screw of Vey with the insert of McCarthy, should one of ordinary skill in the art feel the need for an extra measure of secure locking.
In conclusion, the combination of the McCarthy and Vey references is maintained as properly reading on the claimed structure of Applicant’s invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	January 6, 2022



/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616